ACCEPTED
                                                                                              04-14-00824-cv
                                                                                   FOURTH COURT OF APPEALS
                                                                                        SAN ANTONIO, TEXAS
                                                                                         1/8/2015 11:31:21 PM
                                                                                                KEITH HOTTLE
                                                                                                       CLERK




                                                                           FILED IN
                                                                    4th COURT OF APPEALS
                             TEXAS COURT OF APPEALS                  SAN ANTONIO, TEXAS
                                For the 4TH DISTRICT                01/8/2015 11:31:21 PM
                                                                        KEITH E. HOTTLE
                                                                             Clerk



                     COURT OF APPEALS NOS.: 04-14-00824-CV
                                            04-15-00006-CV
                          TRIAL COURT NO.: CV-13-356



ROBERT TYSON,
CARL AND KATHY TAYLOR,
LINDA AND RON TETRICK,
JIM AND NANCY WESCOTT, and
PAUL AND RUTHE NILSON,

                Plaintiffs/Appellants,

              -against-

ROBERT N. FREEMAN II,
DEMAR BOREN
And LORENA YEATES, Husband and
Wife,
            Defendants/Appellees.



                    PLAINTIFFS’ MOTION TO CONSOLIDATE AND
                    FOR EXTENSION OF TIME TO FILE BRIEF




TO THE HONORABLE JUSTICES OF SAID COURT:

     1.      Plaintiffs/Appellants seek consolidation of the above two Court of

          Appeals causes. The Notice of Appeal filed by Plaintiffs/Appellants on
     November 14, 2014 sought to appeal the rulings by Hon. Rex Emerson in

     which he granted summary judgment to all individual defendants, and then

     simultaneously granted severance to them, and denied Plaintiffs’ motion for

     re-hearing. This case is pending in the 198th District Court, Bandera County,

     Texas under the above state case number with the sole remaining defendant

     being Medina Livestock Sales Company, LTD.

2.        Subsequent to hearing defendants’ motions for severance and Plaintiff’s

     motion for rehearing which were heard on September 26th, Honorable Rex

     Emerson signed Orders Granting severance of all of the above individual

     defendants based upon a review of previous Orders of August 29th in which he

     granted Summary Judgment to all the individual defendants and excluded

     Plaintiffs’ Summary Judgment evidence. Judge Emerson also on September

     26th, 2014 denied Plaintiffs’ motion for rehearing.

3.     These issues are before this Court on appeal, and are all based upon

     common questions of fact and each severed cause arises from the same set of

     circumstances.

4.      The action below was brought by former life-time leaseholders (veterans

     on fixed incomes and some disabled) in a senior citizen residential “retreat”

     where they purchased leases on small parcels of land with frozen maintenance

     fees for their lifetimes. The Plaintiffs/Appellants then were able to put park

     models upon the premises, construct decks, additions, covered parking areas,

     and do landscaping thinking they had a home for the rest of their lives that

     they could afford. The leases were conveyed to them by management (Demar




                                       2
     Boren and Lorena Yeates) of a partnership in which Robert Freeman II was

     principal. Plaintiffs knew Mr. Freeman as the “owner” of the retreat and as a

     real estate attorney. After the retreat premises was sold in 2008, the new

     owners went into Bankruptcy Court for the purpose of declaring the lifetime

     leases null and void.

5.      In July 2013 the Bankruptcy Judge held that the leases were illegal under

     Texas case law as lifetime leases, and were actually tenancies at will which

     could be terminated by the Debtor. The Debtor’s counsel then notified

     Plaintiffs that their leases were terminated.

6.       Plaintiffs brought suit in the Bandera County District Court, 198th

     District, against the above named individuals and the partnership which

     owned the premises for Violation of the DTPA, Common Law Fraud,

     Statutory Fraud, Fraudulent Inducement, Negligent Misrepresentation,

     Negligence and Gross Negligence.

7.      All individual defendants below were released from suit on Summary

     Judgment, Plaintiffs’ Summary Judgment evidence was improperly excluded,

     and Plaintiffs’ motion for re-hearing was denied while defendants’ motions

     for severance were granted.

8.      It would be a great financial hardship for Plaintiffs to have separate

     appeals as well as a redundancy of facts and circumstances and an ineffective

     use of the Court’s time. The appeal is being handled on a pro bono basis- and

     the Plaintiffs seek the Court’s consideration of all issues involving Judge

     Emerson’s rulings under one appeal. Since the facts relating to the rulings are




                                       3
            interwoven, there would be no prejudice to Defendants/Appellees in not

            having separate appeals.

       9.      The transcript for the motion for re-hearing is not yet available. A briefing

            schedule for Plaintiffs/Appellants was issued. The transcript is necessary in

            order to properly substantiate and reference the brief. Plaintiffs/Appellants

            request an extension of time in order to first obtain the transcript before a brief

            is due to be rendered.

                                                       Respectfully Submitted,

                                                       /S/ Carole K.Boyd

                                                       CAROLE K. BOYD
                                                       Attorney for Plaintiffs/Appellants
                                                       15751 Highway 16 North
                                                       Medina, Texas 78055
                                                       (830) 589-7587
                                                       Fax: (830) 589-7598
                                                       E-mail: ckbesq@hctc.net
                                                       SBN: 00786793




                               CERTIFICATE OF SERVICE


        I certify that on the 9thth day of January, 2015, I served a true and correct copy of
this pleading upon opposing counsel as follows:

C. Dixon Mosty
By Fax: (830) 792-7717/ electronic filing

Stephen Schulte
By Fax: (830) 715-9292


                                                               /S/ CAROLE K. BOYD




                                              4